DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/24/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 101 rejection of claims 2, 14, and 15; and (2) the 35 U.S.C. 102(a)(1) rejection of claim 2 over Barclay has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-12, 14, and 15
Withdrawn claims: 				None
Previously cancelled claims: 		13
Newly cancelled claims:			2, 14, and 15
Amended claims: 				1, 6, and 7 
New claims: 					None
Claims currently under consideration:	1 and 3-12
Currently rejected claims:			1 and 3-12
Allowed claims:				None

Claim Objections
Claim 1 recites “a method of treating cardiovascular disease in a human subject”; however, the present disclosure only describes a method of “reducing the risk factors of cardiovascular disease” (Specification, page 1, line 13; page 31, lines 40-41).  Appropriate correction is required.  For the purpose of this 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 (and its dependents) is directed to a method comprising a law of nature as its limitations are broad enough to encompass the human consumption of meat from an animal such as fish wherein “enrichment” merely constitutes normal consumption by the animal of naturally-occurring material that causes omega-3 value of the fish meat to increase, and in turn causes the omega-3 value of the human to increase; it is under this broad interpretation that the claims are being rejected under 35 U.S.C. §101 and, as such, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Law of Nature:  The law of nature and natural phenomenon exceptions reflect the Supreme Court’s view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.”  Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948).  The courts have identified the following concepts and products as examples of laws of nature or natural phenomena: a correlation that is the consequence of how a certain compound is Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); and a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). MPEP 2106.04(b).I.
The Markedly Different Characteristics Analysis: The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify law of nature exceptions.  If the claim includes a law of nature that has markedly different characteristics, then the claim does not recite a law of nature exception and is eligible. If the claim includes a law of nature that does not exhibit markedly different characteristics from its closest law of nature, then the claim is directed to a "law of nature" exception (Step 2A – Prong One: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.
The claims are directed to a method comprising a law of nature involving a naturally-occurring correlation between ingesting omega-3 and increasing levels of omega-3 in blood plasma of the consumer.  There is no indication in the claims that the method has any steps that are markedly different from the naturally occurring process; thus the claims involve the use of judicial exceptions.  To show a marked difference, the steps or characteristic(s) must be changed as compared to its closest law of nature.  For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed method with its closest naturally-occurring correlation and should apply to the full scope of the claims.  Furthermore, inherent or innate 
The recitation of specific amounts of the ingredients in the animal diet and the resulting specific amounts of omega-3 in the animal meat do not affect this analysis because it is well known and routine in the art to mix specific amounts of ingredients and the amount of dietary omega-3 directly correlates to the amount of omega-3 in the animal meat and consequently, the reduction of risk of cardiovascular disease as disclosed by Corliss (Corliss, J. “Finding omega-3 fats in fish: Farmed versus wild”, 2015, Harvard Health Publishing, https://www.health.harvard.edu/blog/finding-omega-3-fats-in-fish-farmed-versus-wild-201512238909).  Therefore, the claims are not meaningfully limited and do not amount to significantly more than a law of nature.  Thus, there is no evidence of record to indicate that the claimed method is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.  The rationale for this determination is explained below:

Step 1: Is the claim directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter?  YES, the claim is interpreted as being directed to a method (i.e., treating cardiovascular disease in a human subject comprising dietary administration of omega-3-enriched animal meat having at least 40 mg omega-3 polyunsaturated fatty acid per 100 g of animal meat), which is a 

Step 2A – Prong One:  Does the claim recite a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea)? YES, the claims recite a method involving a law of nature (i.e., treating cardiovascular disease in a human subject comprising dietary administration of omega-3-enriched animal meat having at least 40 mg omega-3 polyunsaturated fatty acid per 100 g of animal meat) which is not markedly different from the naturally-occurring correlation (i.e., dietary omega-3 increases omega-3 levels in blood plasma of the consumer).

Step 2A – Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO, the claims recite a method of increasing consumer blood plasma levels of omega-3 by feeding omega-3 enriched animal meat, but do not require any additional elements that integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? NO, the claims do not recite additional elements that amount to something significantly more than the judicial exception.

Thus, the claimed product is not eligible subject matter under current 35 U.S.C. §101 standards.

Claim Rejections - 35 USC § 102
Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147).
Regarding claim 1, Barclay teaches a method comprising dietary administration of animal meat enriched with omega-3 polyunsaturated fatty acids (PUFA) to said subject (column 1, lines 29-35), wherein the animal meat (corresponding to chicken breast) comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22), which falls within the claimed range.  Barclay also teaches that dietary omega-3 PUFAs have been recognized as important in maintaining normal cardiovascular health (column 1, lines 21-24), which anticipates the treatment of cardiovascular disease by the claimed method. 
Regarding claim 3, Barclay teaches the invention as disclosed above in claim 1, including the animal meat (corresponding to chicken breast) comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22), which falls within the claimed range.
Regarding claim 6, Barclay teaches the invention as disclosed above in claim 1, including the omega-3 PUFA is docohexaenoic acid (DHA) (column 7, lines 21-22).

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147) as applied to claim 1 above, and evidenced by Fatsecret (“Skinless Chicken Breast”, May 11 2016, Fatsecret, https://fatsecret.com/calories-nutrition/generic/chicken-breast-skinless?portionid=4751539&portionamount=100.00).
Regarding claims 4 and 5, Barclay teaches the invention as disclosed above in claim 1, including the skinless (column 7, line 15) animal meat comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22).  Since 100 grams of chicken breast contains 110 kcal as evidenced by Fatsecret (“Nutrition Facts” table), then Barclay effectively teaches the animal meat comprises about 70 and 78 mg omega-3 PUFA per 100 kcal equivalent weight of animal meat, which falls within the claimed range.

Claims 1, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (US 2015/0201649).
Regarding claim 1, Lei teaches the enrichment of diets with omega-3 ([0005]) for food-producing animals ([0008], [0139]) which implies that the omega-3 PUFA-enriched animal meat is intended for human consumption; therefore, Lei effectively teaches a method comprising dietary administration of animal meat enriched with omega-3 PUFAs.  Although Lei does not specifically state the disclosed method is for treating cardiovascular disease, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 7, Lei teaches the invention as disclosed above in claim 1, including the animal meat is from an animal enriched with omega-3 PUFA  by dietary administration to the animal of a composition comprising the omega-3 PUFA composition ([0039]), wherein the composition comprises: (a) 1-25% algal omega-3 PUFA ([0058], [0060]), which overlaps that claimed content range; and (b) 5-15% linseed omega-3 PUFA ([0033], [0061]), which falls within the claimed content range.
Regarding claim 8, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is from algal cells ([0044]) selected from the group consisting of Chlorella ([0041]), Spirulina, Schizochytrium, Crypthecodinium, and Nanochloropsis ([0043]).
Regarding claim 9, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is from dehydrated algal cells ([0055]).
Regarding claim 10, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is an algae oil ([0044], [0047]) selected from the group consisting of Chlorella ([0041]), Spirulina, Schizochytrium, Crypthecodinium, and Nanochloropsis ([0043]).
Regarding claim 12, Lei teaches the invention as disclosed above in claim 7, including the linseed omega-3 PUFA is from a linseed oil ([0061]).

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lei (US 2015/0201649) as applied to claim 1 above, in view of Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids).
Regarding claim 11, Lei teaches the invention as disclosed above in claim 7, including the composition comprises omega-3 PUFA from linseed ([0061]) and the enrichment of animal products with omega-3 fatty acids ([0139]) such as linolenic acid ([0133]).  It does not teach the linseed omega-3 PUFA is from milled, ground, or micronized linseed.
However, Linus teaches that linseed (corresponding to flaxseed) is one of the richest dietary sources of the omega-3 PUFA α-linolenic acid, which can be obtained through ground linseed or pure linseed oil (page 3, paragraph 1 and Table 3). 
It would have been obvious for a person of ordinary skill to have modified the method of Lei to include linseed omega-3 PUFA as taught by Linus.  Since Lei teaches the enrichment of animal products with linolenic acid and teaches linseed oil in the composition administered to animals in the method, a skilled practitioner would be motivated to consult an additional reference in order to determine a suitable omega-3 PUFA source to increase linolenic acid in animal products.  In consulting Linus for a source of high linolenic acid, the practitioner .

Response to Arguments
Claim Rejections – 35 U.S.C. §101 of claims 1-12 and 14-15:  Applicant’s arguments have been fully considered and are considered unpersuasive or moot.
Applicant canceled claims 2, 14, and 15 and amended the remaining claims to recite a method of treating cardiovascular disease.  Applicant stated that the present claims are not directed to a method comprising a law of nature as the claims define a method of treatment of cardiovascular disease that involves administering animal meat comprising an unnatural amount of omega-3 PUFAs (Applicant’s Remarks, page 5, paragraph 6).
However, an amount of at least 40 mg omega-3 PUFAs per 100 g of animal meat as recited by claim 1 is not an unnatural amount as Corliss discloses that wild salmon obtain omega-3 PUFAs from eating smaller fish resulting in the salmon having an omega-3 PUFA content of 717-1,533 mg per 100 grams of the fish, which falls within the content range of claim 1.  Therefore, the rejections of claims 1 and 3-12 are maintained as written herein and the rejections of canceled claims 2, 14, and 15 are moot.
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3 and 6 over Barclay as evidenced by Linus; and claims 4 and 5 over Barclay as evidenced by Linus and Fatsecret: Applicant’s arguments have been fully considered and are considered unpersuasive or moot.
Applicant stated that there is no teaching of treating cardiovascular disease in a human subject in Barclay nor is there teaching of administering animal meat comprising at least 
However, Barclay teaches dietary omega-3 HUFAs such as DHA (column 7, lines 21-22) have been recognized as important compounds for maintaining normal cardiovascular health.  Therefore, Barclay teaches that cardiovascular disease is prevented by the ingestion of omega-3 PUFAs, thereby anticipating the claimed purpose of the method.  The ingestion of the DHA-enriched chicken breast disclosed in Barclay would maintain normal cardiovascular health since it contains omega-3 PUFA.  Therefore, Applicant’s arguments are unpersuasive and the rejections of claims 1 and 3-6 are maintained as written herein while the rejection of canceled claim 2 is moot. 

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 7-10, 12, and 14-15 over Lei as evidenced by Linus; and claim 11 over Lei as evidenced by Linus in view of Linus: Applicant’s arguments have been fully considered and are considered unpersuasive or moot.
Applicant stated that Lei is not concerned with treating cardiovascular disease in a human subject and that there is no teaching of administering animal meat comprising the claimed concentration of omega-3 PUFAs to a human subject.  Applicant argued that Linus does not remedy the deficiencies of Lei as Lei makes no teaching of treating cardiovascular 
However, as described in the rejection above, the disclosure in Lei regarding food-producing animals ([0008], [0139]) implies that its disclosed omega-3 PUFA-enriched animal meat is intended for human consumption.  Although Lei does not specifically state the disclosed method is for treating cardiovascular disease, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  Furthermore, it is noted that the present disclosure only describes a method of “reducing the risk factors of cardiovascular disease” as potential study participants were excluded if they had cardiovascular disease (Specification, page 31, lines 4-5) and the study results showed that some study participants lowered their risks for developing cardiovascular disease (Specification, page 31, lines 40-41).  Therefore, the present disclosure does not support the treatment of cardiovascular disease as being the purpose 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791